Citation Nr: 1701149	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a right wrist disability, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a left wrist disability, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected disability. 

6.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability. 
7.  Whether new and material evidence has been submitted to reopen service connection for bilateral hearing loss and, if so, whether service connection is warranted.  

8.  Whether new and material evidence has been submitted to reopen service connection for a right knee disability and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to August 1977, from January 1978 to January 1982, and from August 1987 to March 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The Veteran was scheduled for a November 2016 Board hearing but withdrew his hearing request in October 2016 correspondence.  His hearing request has, therefore, been withdrawn.  

The issues of entitlement to service connection for a left wrist, right ankle, and left foot disability, to include as secondary to a service-connected disability, and the claim to reopen service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether degenerative disc disease of the lumbar spine is secondary to a service-connected left ankle disability.  

2.  The evidence is at least in equipoise as to whether a right wrist fracture with arthritis is secondary to a service-connected left ankle disability.  

3.  The evidence is at least in equipoise as to whether a left knee disability was incurred in service.

4.  In an unappealed March 1978 and December 1982 rating decisions, the RO denied service connection for bilateral hearing loss. 

5.  Evidence received since the December 1982 rating decision is new and material, sufficient to reopen service connection for bilateral hearing loss.

6.  Currently diagnosed bilateral hearing loss is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc disease of the lumbar spine has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right wrist fracture with arthritis has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee strain, also assessed as left knee mechanical derangement, has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  March 1978 and December 1982 rating decisions which denied service connection for bilateral hearing loss are final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2016).

5.  The evidence received subsequent to the December 1982 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

6.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds a November 2009 VCAA notice letter provided adequate preadjudicatory notice to the Veteran.  Because the Board is granting the full benefit sought on appeal with regard to service connection for a lumbar spine disability, a right wrist disability, a left knee disability, and bilateral hearing loss, further discussion with regard to the duties to notify and assist is not necessary.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, sensorineural hearing loss and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

A wrist fracture and left knee strain are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply to those disabilites.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2016); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service connection for Lumbar Spine Degenerative Disc Disease, Right Wrist, and Left Knee Disabilities 

The Veteran contends that lumbar spine degenerative disc disease and a fracture of the right wrist were due to a fall secondary to his left ankle disability and his left knee.  In various lay statements, the Veteran has described a fall which occurred on September 1992, post-service.  He reported that he fell down the stairs of his apartment complex due to giving way of both his left ankle and his left knee.  He reported that he broke his wrist and hurt his back during his injury.  The Veteran also provided lay statements from his wife which describes the September 1992 injury.  He contends that service connection for a left knee disability is warranted on a direct basis, and contends that he was assessed with a trick knee in service. 

Private treatment records show that the Veteran has currently diagnosed lumbar spine degenerative disc disease and arthritis in the right wrist with a chronic fracture of the ulnar styloid.  See Inova Health System bone scans dated in October and November 2008 and July 2012 VA authorized examination x-rays.  A July 2012 VA authorized examination identified a diagnosis of left knee strain.  

Service treatment records show that on a November 1981 separation examination, the Veteran reported having left knee pain, also identified as a trick knee, from 1980 to present without any specific treatment and with no complications and no sequelae.  No left knee complaints were identified during the Veteran's following period of service from August 1987 to March 1988.

The Veteran is currently in receipt of service-connected compensation benefits for degenerative arthritis of the left ankle joints.  The record indicates that the Veteran has had a history of left ankle instability since service.  A May 1982 VA examination shows that the Veteran reported that his ankle had been unstable with walking since service, that it turned often, and that he required great care in foot placement to avoid stumbling.  There was no demonstrable instability shown on physical examination; however, he was assessed with a history of an unstable left ankle.

Treatment records from the George Washington University Medical Center and the Medical Center at Andrews Air Force base show that the Veteran was treated for a fracture of the right wrist in October 1992.  The Veteran has reported back pain since the October 1992 fall, and has been treated for back pain since 2000.

During the July 2012 VA authorized examination; the Veteran reported the onset of left knee pain in service with physical activity in service and with the daily use of combat boots.  X-rays of the left knee were negative for bone, joint, or soft tissue abnormality.  

The Board finds that the evidence is at least in equipoise as to the question of whether a left knee disability was incurred in service.  As noted above, service treatment records identified a two year history of left knee pain on a service separation examination in November 1981, the Veteran's second period of service.  A July 2012 VA authorized examiner opined that his left knee condition was less likely than not incurred in or caused by service, reasoning that there was no evidence of left knee complaints or pathology in service.  While he noted the November 1981 finding of a trick knee, he stated that the examination report showed no treatment from 1980 to November 1981, and in further Reports of Medical History in August 1985 and September 1989, the Veteran did not identify a trick knee as being an issue.  The examiner stated, therefore, that he was unable to find direct service connection for current left knee condition as there was no documented continued issue for a trick or locked knee condition in service.  

In a December 2010 letter from the Veteran's treating physician, Dr. D.B., a specialist in arthritis and rheumatism, shows that he reviewed the Veteran's medical records in regard to left ankle pain and left knee mechanical derangement.  Based on this review, he stated that the Veteran described an injury to the left ankle in 1980 and was recognized to have left knee mechanical derangement or a trick knee in 1980.  He stated that mechanical derangement of the knee made it prone to give out or buckle unexpectedly.  He stated that subsequently, the Veteran sustained an injury falling down the stairs and fracturing the right wrist.  He opined that it was likely that the event that occurred was related to his left knee mechanical derangement.  Given this evidence, Dr. D.B. opined that it was more likely than not that his current condition was related to his service-related injuries.  

In this case, there is conflicting evidence with regard to whether a left knee disability was incurred in service.  The Board finds that the July 2012 VA authorized examiner did not adequately consider or discuss the significance of chronic left knee pain reported from 1980 to 1981 on the November 1981 separation examination report in providing his opinion.  Because left knee pain or a trick knee was identified at separation in November 1981, the Board finds that this evidence tends to show an in-service onset of such condition.  Additionally, Dr. D.B., upon a review of service treatment records, interpreted findings shown with regard to the trick knee as a finding of left knee mechanical derangement in service.  Resolving the benefit of the doubt in favor of the Veteran on the question of in-service incurrence, the Board finds that service connection for currently diagnosed left knee strain, also identified as left knee mechanical derangement, is warranted.   See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   

The evidence is at least in equipoise as to the question of whether degenerative disc disease of the lumbar spine and a chronic right wrist fracture with arthritis is related a service-connected left ankle disability.  In an October 2009 opinion, Dr. B.W., the Veteran's primary care physician, indicated that the Veteran's medical care had been reviewed and opined that his multiple areas of chronic pain and osteoarthritis (feet, ankles, lower back, right and left wrist) more likely than not were related to incidents in service.  Dr. B.W. did not, however, indicate what in-service incidents he was referring to and did not provide any rationale for his opinion.  The Board finds, therefore, that the October 2009 opinion is of little probative value.  

The December 2010 opinion from Dr. D.B. has related the Veteran's right wrist injury to a September 1992 fall due to a left knee disability for which the Board is granting service connection.  The Board finds that this opinion is probative. 

The July 2012 VA authorized examiner opined that the Veteran's lumbar spine and right wrist disabilities were less likely than not proximately due to or the result of a service-connected condition.  The examiner reasoned that the Veteran left service in 1988 with no complaints of right wrist pain or pathology.  The examiner further reasoned that with no left knee, left ankle, right wrist, or low back complaints  in service, he was unable to assess a relationship between the Veteran's right wrist or low back conditions and an injury or illness in service.  The Board finds that the July 2012 opinion does not adequately address the question of whether the Veteran's claimed disabilities were aggravated by currently service-connected left knee degenerative joint disease.  Moreover, in his rationale, the examiner failed to adequately address chronic left ankle symptoms shown in service, and appeared to focus on the question in-service incurrence of a right wrist or low back disability rather than the question of secondary service connection.  For these reasons, the Board finds that the July 2012 VA authorized examiner's opinion is inadequate.   

A private opinion from Dr. B.C. dated in June 2014 shows that he had reviewed pertinent medical records for the Veteran as well as a July 2012 VA authorized examination report.  Dr. B.C. opined that the Veteran's right wrist and lower back disabilities were the result of a September 1992 fall, and opined that the fall was as likely as not related to his service connected left ankle.  Dr. B.C. reasoned that the Veteran was service-connected for left ankle degenerative joint disease secondary to repeated ankle sprains while in service.  He explained that an ankle sprain is an injury to the ligaments that support the ankle, and recurrent ankle sprains can lead to functional instability and loss of normal ankle kinematics and proprioception, which could result in injury, chronic instability, early degenerative changes, and chronic pain.  Dr. B.C. stated that in September 1992, the Veteran sustained a fall while walking up stairs to his apartment, and that he felt his left ankle give out, and he fell down the stairs.  As a direct result of this incident, he opined that the Veteran sustained a fractured right wrist and right elbow dislocation and had severe chronic pain in his lower back area.  The right wrist fracture required an operative repair, and since that time, he had persistent pain to the right wrist and lower back.  

The Board finds that the December 2010 opinion from Dr. D.B. and the June 2014 opinion from Dr. B.C. are probative in this case, are based on a discussion of relevant evidence from service treatment records, a discussion of the mechanics of the Veteran's left ankle and left knee disabilities, and have related both a September 1992 fall and subsequent injuries to the right wrist and lumbar spine to that fall.  Thus, resolving the reasonable doubt in favor of the Veteran, the Board finds that service connection for degenerative disc disease of the lumbar spine and a right wrist fracture with arthritis is warranted.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   

Reopening Service Connection for Bilateral Hearing Loss

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for bilateral hearing loss in unappealed March 1978 and December 1982 rating decisions.  In both of those rating decisions, the RO denied service connection because hearing was found to be within normal limits bilaterally.  

The Veteran did not submit a timely appeal the either the March 1978 or December 1982 denial of service connection for bilateral hearing loss and no additional medical evidence addressing that issue was received within one year of those denials; thus, the both decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2016).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has currently diagnosed bilateral hearing loss for VA purposes.

New evidence received subsequent to the December 1982 rating decision, pertinent to the appeal to reopen service connection for bilateral hearing loss includes a January 2010 VA authorized audiological examination, an October 2010 private hearing evaluation and opinion, and lay statements from the Veteran and his wife.  New evidence identifies a current bilateral hearing loss disability for VA purposes, and an October 2010 private opinion relates the hearing loss disability to in-service noise exposure.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for bilateral hearing loss has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

Because the Board is granting the underlying claim for service connection in this case, the Board finds that it may proceed with the adjudication of the reopened claim for service connection on the merits without prejudice to the Veteran.  

Service connection for Bilateral Haring Loss

The Veteran contends that bilateral hearing loss is related to aircraft noise exposure in service, and contends that hearing loss had its onset in service.  After reviewing all the lay and medical evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that bilateral hearing loss was incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA authorized audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
50
50
LEFT
30
40
45
50
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 reflects an Air Force Specialty Code (AFSC) of Aircraft Maintenance Specialist.  During the January 2010 VA authorized examination, the Veteran reported that his duties as an aircraft maintenance specialist required him to service, inspect, and repair aircraft on a daily basis in a noisy jet engine environment.  Post-service, he worked as an electronic technician for 23 years, a field engineer for two years, and as a security guard for two years.  The Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty similar to that of the Veteran have a high probability of exposure to hazardous noise.  Therefore, the Board finds that that the Veteran had significant hazardous noise exposure in service.

The Veteran did not have a diagnosed hearing loss disability at service entrance in 1972.  A May 1975 in-service audiogram shows that the Veteran had met the criteria for a hearing loss "disability" in the right ear under the provisions of 38 C.F.R. § 3.385; however, subsequent right ear hearing evaluations were normal in the right ear.  A September 1989 hearing evaluation shows that the Veteran met the criteria for a hearing loss "disability" in the left ear under the provisions of 38 C.F.R. § 3.385 just over a year after separation from service

On the authorized enlistment audiological evaluation in October 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
NR
15
LEFT
15
15
15
NR
15

On the authorized audiological evaluation in May 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
20
LEFT
15
20
20
15
30



On the authorized audiological evaluation in May 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
40
LEFT
10
15
15
20
25

Because auditory thresholds for the right ear show a reading at 40 decibels or greater in the right ear, the Board finds that right ear hearing loss was indicated on the May 1975 examination in service.  See 38 C.F.R. § 3.385

On the authorized enlistment audiological evaluation in January 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
NR
15
LEFT
30
25
15
NR
35

On the authorized audiological evaluation in November 1981, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
25
25
30
30

The November 1981 separation examination report noted that the Veteran had hearing loss bilaterally since 1976 due to flight line activity. 


On the authorized audiological evaluation in August 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
0
5
5
15
20

The August 1985 enlistment examination report noted that the Veteran had defective hearing since 1974.

On the authorized audiological evaluation in September 1989, completed just over one year after service separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
15
LEFT
25
40
35
40
45

Because auditory thresholds for the left ear show a reading at 40 decibels or greater, the Board finds that left ear hearing loss was indicated on the September 1989 post-service examination.  See 38 C.F.R. § 3.385

The Board finds that the weight of the evidence shows that bilateral hearing loss was incurred in service.  Audiological evaluations show that the Veteran had an increase in hearing thresholds in both the right and left ears in service.  A January 2010 VA authorized examiner stated that audiometric testing revealed that the majority of the Veteran's hearing loss was conductive in nature.  The examiner reasoned that because noise exposure results in hearing loss that is sensorineural, it is less likely than not that his hearing loss is related to service.  While the January 2010 VA authorized examiner opined that hearing loss was less likely than not related to military noise exposure, the Board finds that the he did not adequately address whether hearing loss, nonetheless, had its onset in service given the increase in hearing threshold levels shown in service audiograms.  See Hensley, 5 Vet. App. 155.  Moreover, while the examiner reasoned that the Veteran's hearing loss was mostly conductive, he did not address findings in the January 2010 examination report which indicate a diagnosis of "mixed (sensorineural and conductive) hearing loss" in both ears.  Accordingly, the Board finds that the VA opinion is inadequate and is of little probative value.  

Conversely, an October 2010 private audiogram shows that the Veteran had sensorneural hearing loss present in both ears, noting his four-year history of military noise exposure working in aircraft maintenance.  In an associated October 2010 opinion, the audiologist opined that bilateral hearing loss was more likely than not due to military noise exposure.  In providing the opinion, the audiologist noted relevant audiometric findings in service showing mild high frequency hearing loss.  While the audiologist stated that the initial auditory profile in October 1973 suggested unilateral high frequency hearing loss in the left ear, because a hearing loss disability was not shown for VA purposes at service entrance and because hearing loss was not noted on the enlistment examination report, the Board finds that the Veteran is presumed to have been sound at service entrance with regard to hearing loss.  See 38 U.S.C.A. § 1132 (West 2015); 38 C.F.R. § 3.304 (2016).  The Board finds that the October 2010 private opinion, which relates currently diagnosed sensorineural hearing loss to hazardous noise exposure in service is probative, as it is based on a review and discussion of relevant evidence of record.  

Accordingly, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to hazardous noise exposure in service.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  






(CONTINUED ON NEXT PAGE)

ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for a right wrist fracture with arthritis is granted.

Service connection for left knee strain, also assessed as left knee mechanical derangement, is granted.

Service connection for bilateral hearing loss is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded a VA authorized examination in July 2012 to address, in pertinent part, left wrist, right ankle, and left foot disabilities.  The Veteran contends that these disabilities are due to service-connected left ankle and left knee disabilities, or due to a September 1992 post-service fall caused by his service-connected left ankle and now service-connected left knee.  The Board finds that the July 2012 VA authorized medical opinions are inadequate as they do not adequately address the question of secondary service connection based on aggravation, and the rationale for the opinions provided focused on in-service incurrence (direct rather than secondary service connection).  Accordingly, a remand for a supplemental opinion is warranted.  

The Veteran filed a timely notice of disagreement to the May 2010 rating decision, which in pertinent part, denied reopening service connection for a right knee disability.  The RO, however, has not issued a statement of the case (SOC) addressing that issue.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). Accordingly, the appeal with regard to this issue is being remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to an appropriate VA examiner(s) for a supplemental medical opinion to address the Veteran's claimed left wrist, right ankle, and left foot disabilities.  Another examination is not required.  The record should be made available to the examiner for review. 

a.  The examiner should provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that currently diagnosed left wrist, right ankle, and left foot disabilities were caused by, a result of, or aggravated beyond its natural progression by the Veteran's service-connected left ankle and/or left knee disability, to include as due to a September 1992 fall. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b.  The VA examiner should provide a rationale, or explanation of the reasons for his or her opinion, and should provide a discussion of the facts and medical principles involved.  

2.  The AOJ should issue a statement of the case addressing the issue of whether new and material evidence has been submitted to reopen service connection for a right knee disability.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

______________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


